After Remand from, the Supreme Court and on Rehearing Ex Mero Moto

PER CURIAM.
The opinion of February 14, 1997, is withdrawn and the following is substituted therefor.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Mabama. On remand to this court, and in compliance with the Supreme Court’s opinion in Ex parte Harsco *853Corp., 689 So.2d 845 (Ala.1997), the judgment of the trial court is hereby reversed and the cause is remanded for proceedings consistent with the Supreme Court’s opinion.
OPINION OF FEBRUARY 14, 1997, WITHDRAWN; OPINION SUBSTITUTED; REVERSED AND REMANDED.
AFFIRMED.
ROBERTSON, P.J., and YATES, MONROE and CRAWLEY, JJ., concur.
THOMPSON, J., not sitting.